DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-12, 15-17, 20, 24-26 and 48-54 are currently pending in the application. Claims 6 and 10-11 are currently withdrawn as directed to nonelected species.  Therefore examination of claims 1-5, 7-9, 12, 15-17, 24-26 and 48-54 is presented below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 16, considering the amendments presented to claim independent claim 1, certain alternatives of the current claim no longer make sense for instance a nanobody (VHH) does not incorporate a VL chain at all. Applicant is encouraged to delete embodiments which are no longer in concordance with the independent claim 1 as amended.
Regarding claim 26, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Remedial action would be to remove and correct the terminology of “such as” which appears in multiple locations in the claim.
Regarding claim 49 the terminology “ligands thereof” can be considered indefinite in that it cannot be determined if this refers to ligands of Lag-3 or ligands of any of the molecules recited on the last line of the claim.  Deleting the term “thereof and replacing with “of any of the foregoing” would be remedial.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

With particular respect to claims 2 and 17 the recited physiochemical characteristics are inherent properties of the claimed reference PD-L1 binding antibodies and would be therefore obvious. In regards to claim 20 the SEQ ID 9 is identical to the reference application claim 6 SEQ ID NO. 9 and would be obvious in view of Brentjens and Themeli as described above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments 35 U.S.C. § 112
Applicant's arguments and amendments see reply to non-final filed 05-24-2021 with respect to the rejection of claims 16-19 and 26 with respect to the written description requirement (01-22-2021) have been fully considered and are persuasive. The incorporation of specific VH and VL fragments into the independent claim 1 and amendment to claim 26 have rendered the rejection moot and therefore the rejection of claims 16-19 and 26 has been withdrawn.
Applicant’s amendment of claim 25 in the reply to non-final filed 05-24-2021 to remove the terminology “such as” has overcome the previous rejection and therefore the rejection of claim 25 with respect to indefiniteness is removed.
Response to Arguments 35 U.S.C. § 102
Applicant’s arguments and amendments, see reply to non-final filed 05-24-2021, with respect to § 102 have been fully considered and are persuasive.  The rejection 1, 4, 5, 7, 9, 12, 15, 16, 24-26, 48, and 49 of 01-22-2021 has been withdrawn. The reference of Brentjens et al does not teach or suggest a PDL-1 antibody with the VL and VH sequences as instantly claimed in amended claim 1. 
Response to Arguments 35 U.S.C. § 103
Applicant’s arguments and amendments, see reply to non-final filed 05-24-2021, with respect to § 103 have been fully considered and are persuasive.  The rejection 1-4, 5, 7, 9, 12, 15, 16, 17, 24-26, 48, and 49 of 01-22-2021 has been withdrawn.  The combined references of Brentjens et al. in view of Papadopoulos et al. or Themeli et al. do not teach or suggest a PDL-1 antibody with the VL and VH sequences as instantly claimed in amended claim 1.

Summary: No claims are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644